       Case 2:20-cv-00123-JJT Document 12 Filed 03/13/20 Page 1 of 3




 1
     Penny L. Koepke
     pkoepke@hoalaw.biz
 2   Maxwell & Morgan PC
     4854 E Baseline Rd., Suite 104
 3   Mesa, AZ 85206
     Tele: 480-833-1001
 4   Fax: 480-969-8267
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff TERRY FABRICANT
 7   and the Class
 8

 9                     IN THE UNITED STATES DISTRICT COURT

10                           FOR THE DISTRICT OF ARIZONA
11

12    Terry Fabricant, individually and on
      behalf of all others similarly situated,       Case No. 2:20-cv-00123-JJT
13
                          Plaintiff,
14
      v.
15
      Covington Ridge Financial, LLC d/b/a           NOTICE OF SETTLEMENT
16    A.M.P. Payment Systems, an Arizona
      limited liability company,
17
                          Defendant.
18
19         Plaintiff Terry Fabricant (“Plaintiff” or “Fabricant”) hereby provides notice
20   that the Parties have reached a settlement in this case and states as follows:
21         1.     Plaintiff and Defendant Covington Ridge Financial, LLC d/b/a A.M.P.
22         Payment Systems (“Defendant” or “AMP”) have engaged in settlement
23         discussions and have reached an agreement to resolve the individual claims
24         brought by Fabricant.
25         2.     The Parties are presently working to finalize the settlement and
26         believe a Notice of Voluntary Dismissal will be filed within seven (7) days.
27

28
                                                 1
       Case 2:20-cv-00123-JJT Document 12 Filed 03/13/20 Page 2 of 3




 1   Plaintiff respectfully requests that all deadlines, hearings, and proceedings in the
 2   above-captioned case be stayed to permit the finalization of the settlement
 3   agreement.
 4

 5                                           Respectfully submitted,

 6   Dated: March 13, 2020                   Terry Fabricant, individually and on behalf
 7                                           of all others similarly situated,

 8                                           By: /s/ Patrick H. Peluso
 9                                                One of Plaintiff’s Attorneys
10                                           Penny L Koepke
11                                           Maxwell & Morgan PC
                                             4854 E Baseline Rd., Suite 104
12                                           Mesa, AZ 85206
13                                           Fax: 480-969-8267
                                             Email: pkoepke@hoalaw.biz
14                                           Phone: 480-833-1001
15
                                             Patrick H. Peluso*
16                                           ppeluso@woodrowpeluso.com
17                                           Taylor T. Smith*
                                             tsmith@woodrowpeluso.com
18                                           Woodrow & Peluso, LLC
19                                           3900 East Mexico Ave., Suite 300
                                             Denver, Colorado 80210
20                                           Telephone: (720) 213-0676
21                                           Facsimile: (303) 927-0809
22                                           Attorneys for Plaintiff and the Class
23                                           * Pro Hac Vice
24

25

26
27

28
                                                2
       Case 2:20-cv-00123-JJT Document 12 Filed 03/13/20 Page 3 of 3




 1                           CERTIFICATE OF SERVICE
 2         I hereby certify that on March 13, 2020, a true and correct copy of the above
 3   papers was served upon counsel of record by filing such papers via the Court’s
 4   CM/ECF system.
 5                                         /s/ Patrick H. Peluso
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                              3
